Citation Nr: 0111710	
Decision Date: 04/23/01    Archive Date: 05/01/01

DOCKET NO.  00-08 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1. Entitlement to service connection for low back strain 
disorder.

2. Entitlement to service connection for disc degenerative 
disease, lumbar spine.

3. Entitlement to service connection for aortic stenosis and 
hypertension.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel



INTRODUCTION

The veteran had active service from January 1946 to January 
1949, August 1950 to January 1955, and January 1955 to August 
1967.


REMAND

Service medical records reflect medical examinations and 
treatment from May 1946 through March 1967.  The earliest 
medical examination of record occurred in January 1949 and 
was negative for back complaints.  Subsequent medical 
examinations were negative for back complaints with the 
exception of the retirement physical examination of March 
1967.  Beginning in May 1956 the veteran periodically sought 
treatment for low back pain.  X-rays of his lumbar spine were 
ordered in May 1956 and in September 1962, which were 
interpreted to be normal or negative for pathological change.  
Physical examination of the veteran's back in September 1962 
showed lowered lordosis and spasm, straight leg raising to 50 
degrees, no weakness or sensory change and reflexes 2+ equal.

The veteran provided no history of low back pain when 
undergoing routine medical examinations, except in March 
1967. 

Post-service medical records reflect that the veteran has 
current diagnoses of mild degenerative disc disease at L2-3, 
L3-4, and L4-5, and severe degenerative disc disease at L5-
S1.  The veteran underwent a Department of Veterans Affairs 
(VA) examination in August 1999.  The veteran provided a 
history of a slip and fall in 1955, at which time he strained 
his low back.  He recovered, but the pain recurred a year 
later with spasms.  Pain has been intermittent and was 
reported as two on a ten-scale.  The pain was reported to 
exacerbate when the veteran engaged in lifting, standing or 
prolonged sitting.  Physical examination of the veteran's 
lumbar spine revealed that he had normal range of motion.  He 
did not have tenderness or pain with motions or to palpation 
of the lumbar spine or paraspinal musculature.  He was 
neurovascularly intact in bilateral lower extremities.  X-
rays of the lumbar spine were interpreted to reveal 
degenerative disc disease, severe at L5-S1 with mild 
degenerative disc disease at L2-3, L3-4, L4-5 and marked 
narrowing at L5-S1.  The diagnoses were moderate to severe 
degenerative disc disease of the lumbar spine greatest at L5-
S1 and marked degenerative disease at L5-S1.

In the rating action of December 1999 and the statement of 
the case issued to the veteran in March 2000, the RO 
essentially found that the veteran had failed to present a 
well-grounded claim.  As discussed below, since that 
determination there has been new legislation that requires 
that the RO readjudicate this claim.     

With respect to the veteran's additional claim for service 
connection for aortic stenosis and hypertension, the Board of 
Veterans' Appeals (Board) notes that this issue was 
adjudicated by a rating decision in December 1999 and that an 
April 2000 (VA) Form 9 was construed as a notice of 
disagreement with this issue.  The regional office (RO) then 
addressed this in their May 2000 statement of case.  The RO 
denied the claim on the basis that it was not well grounded.  
In light of the subsequent legislative change, the RO must 
review that determination.   

Moreover, with regard to the claim for service connection for 
aortic stenosis and hypertension the correspondence notifying 
the veteran of the denial of his claim in the statement of 
the case informed him that he needed to file a VA Form 9 in 
order to perfect a formal appeal.  The Board believes the 
correspondence was not completely clear that the veteran had 
to file another VA Form 9 to perfect his appeal, and that his 
previously filed VA Form 9 would not perfect an appeal as to 
the April 2000 determination denying service connection for 
aortic stenosis.   Therefore, the Board finds that the 
veteran should be provided with another statement of the case 
as to this issue with an additional notice to the veteran 
that his April 2000 VA Form 9 did not constitute his 
substantive appeal as to the May 2000 statement of the case, 
and that in order to be entitled to further appellate review 
as to his claim for service connection for aortic stenosis 
and hypertension, it will be necessary for him to submit a 
new VA Form 9 in response to the new statement of the case.

The recently enacted Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (hereafter VCAA), 
contains extensive provisions modifying the adjudication of 
all pending claims.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The salient features of the new statutory provisions 
(and where they will be codified in title 38 United States 
Code) may be summarized as imposing the following obligations 
on the Secretary: 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall 
	(a) identify the records the Secretary is unable to 
obtain
(b) briefly explain the efforts that the Secretary made 
to obtain those 
      records; and
(c) describe any further action to be taken by the 
Secretary with respect to 
                 the claim (38 U.S.C.A. § 5103A(b)(2)).

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3)).

(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:
(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)).
(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)).
(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)).
(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant)-
  	(i) contains competent evidence that the claimant 
has a current 
 	disability, or persistent or recurrent symptoms of 
disability; and
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g)).

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

The Board notes that the veteran states on his April 2000 VA 
Form 9 that he sought treatment for low back pain with a 
private medical provider, Dr. L, of San Bernardino, 
California between 1969 and 1979.   The veteran further 
indicates that this medical provider was in his 60's when he 
treated the veteran and presumably would be in his 80's now.  
The veteran indicated he looked for the medical provider in 
the telephone directory but could not locate him.  Therefore, 
the veteran assumed he would not be able to obtain any 
confirmation or records from the medical provider.  The Board 
notes that records from Dr. L., if available, could shed 
important light on the veteran's claim and thus would be 
potentially valuable.  The Board further observes, however, 
that the veteran's statements appear to concede that there is 
no reasonable possibility that medical records from Dr. L. 
can be obtained.  If the veteran believes that there is any 
reasonable possibility that such records can be obtained, he 
should so notify the RO.

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claims 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following development:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  The veteran should be asked to 
identify any sources of recent or past 
pertinent medical treatment for lower 
back pain disorder or degenerative disc 
disease, lumbar spine.  Appropriate 
action should be taken to attempt to 
obtain such relevant records and 
associate them with the claims folder.  

In addition and in light of the 
discussion above, the veteran should 
directly address the question of whether 
he intends to concede that there is no 
reasonable possibility that records from 
Dr. L. are available, even though those 
records may be valuable in 
substantiating his claim.  

In accordance with the VCAA, the RO must 
make every reasonable effort to obtain 
relevant, nongovernment records the 
claimant has adequately identified.  If 
the RO is unable to obtain such records, 
it must provide the notice described in 
(6) above.  With respect to any Federal 
government records, the RO must 
discharge the obligations set out in (7) 
above.  

3. Upon completion of the above to the 
extent possible, the veteran should be 
afforded an examination by an 
appropriate medical provider to 
determine the nature, status and 
etiology of any current low back 
disability.  All indicated studies must 
be conducted.  The claims file and a 
separate copy of this remand must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  After the examination and 
a review of the evidence in the claims 
folder, including service, private and 
VA medical records, the provider should 
express opinions as to the following:

(a) What is the nature, etiology and 
diagnosis of any low back disability 
present during service or within one 
year of service;

(b) What is the etiology and correct 
diagnosis of any current low back 
disability; and

(c) What is the degree of medical 
probability that there is a causal 
relationship between any current low 
back disability and the veteran's period 
of service?

If the provider can not answer any of 
the above questions without resort to 
speculation, he or she should so 
indicate. 
 `
The veteran is advised that failure to 
report for the scheduled examination may 
have adverse consequences to his claim as 
the information requested on this 
examination addresses questions of 
causation and symptomatology that are 
vital in these claims.  38 C.F.R. § 3.655 
(2000); Connolly v. Derwinski, 1 Vet. 
App. 566 (1991).

4.  After the completion of any 
development deemed appropriate in 
addition to that requested above, the RO 
should readjudicate the issues of 
entitlement to service connection for a 
low back disorder and entitlement to 
service connection for degenerative disc 
disease, lumbar spine.

5.  The RO should also review the claim 
for service connection for aortic 
stenosis and hypertension in light of the 
VCAA.  Any necessary notice or 
development action should be taken.  If 
the determination remains adverse, the RO 
should provide the veteran with notice, 
and make sure to advise the veteran that 
his April 2000 VA Form 9 did not 
constitute his substantive appeal as to 
the May 2000 statement of the case, and 
that in order to be entitled to further 
appellate review as to his claim for 
service connection for aortic stenosis 
and hypertension, it will be necessary 
for him to submit a new VA Form 9 in 
response to the new statement of the 
case.  The Board notes that a substantive 
appeal must be filed in accordance with 
the law in order to perfect an appeal as 
to that issue and obtain review by the 
Board.  38 U.S.C.A. § 7105 (West 1991 & 
Supp. 2000).

6. Thereafter, if the benefits sought on 
appeal remain denied, the appellant and 
his representative should be furnished a 
supplemental statement of the case, and 
given the opportunity to respond thereto. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome as to this issue.  The appellant need take no action 
until otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



